Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 09, 2016

The Court of Appeals hereby passes the following order:

A17E0022. BOBBY R. DENNIS v. THE STATE.

      Upon consideration of the emergency motion Bobby R. Dennis filed on
December 5, 2016 pursuant to Rule 40 (b) for a 30-day Extension of Time to File an
Application for Discretionary Appeal, it is hereby GRANTED. See OCGA § 5-6-35;
Court of Appeals Rules 32 and 40 (b).
      Dennis shall have through and until January 5, 2017 to file an application for
discretionary appeal.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  12/09/2016
                                                I certify that the above is a true extract f rom
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.